Citation Nr: 1643619	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from September 1977 to May 1978. The Veteran also served in the Navy Reserves from 1977 to 1989 and in the Kentucky Army National Guard from 2000 to 2008, with unspecified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. A transcript of the hearing is associated with the claims files. The Board notes the Veteran previously had a video conference hearing in March 2011, before a VLJ no longer employed at the Board. The law requires that the VLJ who conducted the hearing on appeal participate in the decision, and as such the Veteran was given the opportunity for a new hearing. The Veteran elected such resulting in the August 2016 hearing. 

The Veteran submitted additional evidence in support of his claim after the August 2016 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board most recently remanded the issue on appeal for additional development in November 2013. The directives having been substantially complied with, and the Veteran afforded another hearing, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). However, for the reasons discussed below the case must again be remanded.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitled to service connection for hypertension, and that his currently diagnosed hypertension was incurred during his National Guard service from 2000 to 2008, including periods of active duty for training (ACDUTRA).  

As a preliminary matter, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2013).

Service personnel records indicate the Veteran had active duty training from July 22, 2006 to August 12, 2006 and from May 29, 2008 to June 9, 2008. However, additional specific dates during which the Veteran served on ACDUTRA during his National Guard service have not been verified. Further, service treatment records indicate the Veteran was afforded treatment and examinations including multiple elevated blood pressure readings; however, it is unclear whether the Veteran was serving on ACDUTRA during these times with elevated blood pressure readings. The Veteran has reported periods of ACDUTRA every year from 2000 to 2008 while serving in the National Guard. The AOJ requested the Veteran's Retirement Points Accounting Management (RPAM) directly from the Veteran's National Guard unit. See December 1, 2009 National Guard Records Request. The Veteran's Army National Guard retirement points statement indicates the Veteran received active duty points for service at some point during the periods from July 2001 to July 2002; July 2004 to July 2005; July 2006 to July 2007; and July 2007 to July 2008. However, there is no indication that the AOJ sought to confirm the Veteran's actual periods of ACDUTRA and INACDUTRA service, which the retirement points summaries do not cover. On remand, efforts should be made to verify the Veteran's dates of ACDUTRA from 2000 to 2008. As the Veteran is specifically claiming that his periods of ACDUTRA aggravated his hypertension, it is necessary to know what those periods actually are.

With regard to the merits of the claim, if VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). A VA examination in December 2013 resulted in a negative opinion; however, because the Veteran's periods of ACDUTRA remain unknown, the opinion was premature.  Likewise, the April 2014 private opinion (submitted in August 2016) was also premature.  Without knowing the actual dates of the Veteran's ACDUTRA, it is unknowable whether those periods aggravated a prior diagnosis of hypertension. 

Accordingly, the case is REMANDED for the following action:

1. Associate any additional records relating to periods of ACDUTRA, to include from 2000 to 2008, including service personnel records from all appropriate sources, such as the Veteran's units, Defense Personnel Records Information Retrieval System (DPRIS), and the Records Management Center (RMC) or any other appropriate repository. All efforts to obtain these records should be fully documented. Any records obtained should be associated with the file. If no records are available, a negative reply is requested and should be associated with the file.  Specifically, the Veteran's periods of ACDUTRA and INACDUTRA must be verified.  A retirement points summary is insufficient to satisfy this request.

2.  After completing the development above, refer the case to the VA examiner who provided the December 2013 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner is asked to opine as to whether is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by any verified period of ACDUTRA service, or is otherwise etiologically related to that period of ACDUTRA.

Review of the entire claims file is required; however, attention is invited to the April 2014 private opinion from the Veteran's primary care provider noting aggravation of his hypertension due to his National Guard service. See VBMS, document labeled Medical Treatment Record- Government Facility, receipt date August 3, 2016, page 1.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




